Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 1 of 8 PageID: 20608



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK VICINAGE

   OCCIDENTAL CHEMICAL CORPORATION                  )   Hon. Madeline Cox Arleo
                                                    )   Hon. Joseph A. Dickson
                                                    )
          Plaintiff,                                )   Civil Action No. 2:18-cv-11273-MCA-JAD
                                                    )   Electronically Filed
   v.                                               )
                                                    )   PLAINTIFF OCCIDENTAL
   21ST CENTURY FOX AMERICA, INC., et al.           )   CHEMICAL CORPORATION’S
                                                    )   RULE 56.1 STATEMENT OF
          Defendants.                               )   MATERIAL FACTS
                                                    )

   ARCHER & GREINER, P.C.                               GIBBS & BRUNS, LLP
   One Centennial Square                                1100 Louisiana Street, Suite 5300
   Haddonfield, NJ 08033                                Houston, TX 77002
   Tel. (856) 795-2121                                  Tel. (713) 650-8805
   By:   John J. McDermott, Esq.                        By:   Kathy D. Patrick, Esq.
         (jmcdermott@archerlaw.com)                           (kpatrick@gibbsbruns.com)
         Charles J. Dennen, Esq.                              Anthony N. Kaim, Esq.
         Lauren E. Krohn, Esq.                                Katherine H. Kunz, Esq.
                                                              Jorge M. Gutierrez, Esq.
                                                              Marshal J. Hoda, Esq.

   LANGSAM STEVENS SILVER &                             GREENBERG GLUSKER FIELDS
   HOLLAENDER LLP                                       CLAMAN & MACHTINGER LLP
   1818 Market Street, Suite 2610                       1900 Avenue of the Stars, 21st Floor
   Philadelphia, PA 19103                               Los Angeles, CA 90067
   Tel. (215) 732-3255                                  Tel. (310) 553-3610
   By:    Larry D. Silver, Esq.                         By:   Peter A. Nyquist, Esq.
          (lsilver@lssh-law.com)                              (pnyquist@ggfirm.com)
          David E. Romine, Esq.                               Noah Perch-Ahern, Esq.
                                                              Sherry E. Jackman, Esq.

   Attorneys for Plaintiff Occidental Chemical Corporation
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 2 of 8 PageID: 20609



          Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1(a), Plaintiff

  Occidental Chemical Corporation (“OxyChem”) provides the following Statement of Material

  Facts in Opposition to Chargeurs, Inc.’s Motions to Dismiss and for Summary Judgment and in

  Support of OxyChem’s Cross-Motion for Summary Judgment.

          1.     From at least 1912 to 1944, The United Piece Die Works, Inc. (“United”) operated

  on the Passaic River on the Main Street Property, and from 1912 to 1959 on the Arnot Street

  Property. See Ex. 1 (Doldan Depo Tr.) at 46:5-47:9.1 United manufactured dyestuffs for the textile

  industry at the Main Street Property from the early 1900s to at least 1957 and perhaps as late as

  1968. See Ex. 2 (2-6-18 Ltr. from Brendel to Fajardo).

          2.     EPA has alleged that hazardous substances were released from the United facilities

  at the Main Street Property and the Arnot Street Property. See Ex. 1 (Doldan Depo. Tr.) at 28:13-

  29:2.

          3.     Chargeurs was the corporate parent and sole shareholder of UPDW from 1978 or

  1979 until its dissolution (discussed below) in 1983. See Ex. 10 (Std. ROG) at Nos. 1 & 4; Ex. 11

  (12-22-82 Chargeurs Meeting Minutes); Ex. 1 (Doldan Depo. Tr.) 49:7-9, 56:11-13.

          4.     In late 1982 and early 1983, Chargeurs assumed its subsidiaries’ liabilities, acquired

  their assets, and dissolved them. See, e.g., Ex. 12 (6-18-18 Ltr. from Brendel to Fajardo at 4-5).

          5.     Chargeurs’ board unanimously voted to assume its subsidiaries’ liabilities:

                        FURTHER RESOLVED, that, in connection with the plans
                        of liquidation referred to in the foregoing resolutions, the
                        Corporation shall assume the liabilities of UPDW and
                        United [The United Piece Dye Works, a Pennsylvania
                        corporation and wholly-owned subsidiary of UPDW] not


  1
    All exhibits referenced in OxyChem’s Rule 56.1 Statement are appended to the Declaration of
  John J. McDermott, dated January 22, 2020, filed with OxyChem’s Opposition to Chargeurs’
  Motions to Dismiss and for Summary Judgment and Brief In Support of Plaintiff’s Cross-Motion
  for Summary Judgment.


                                                   1
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 3 of 8 PageID: 20610



                         paid or otherwise provided for by UPDW and United,
                         whether or not related to specific assets, and that the
                         President and Secretary of the Corporation be, and each of
                         them hereby is, authorized to execute such mortgages,
                         indentures, guarantees or other documents as may be
                         required in connection with such assumption of liabilities . .
                         ..

  Ex. 11 (12-22-82 Chargeurs Meeting Minutes) at CH_000308.

         6.      On December 22, 1982, UPDW’s board voted to liquidate and dissolve UPDW, as

  well as UPDW’s wholly-owned subsidiary, The United Piece Dye Works, Inc., a Pennsylvania

  corporation (“United PA”). Ex. 13 (12-22-82 UPDW Meeting Minutes) at CHGR_000196-97.

         7.      UPDW’s board of directors recognized that Chargeurs was assuming its liabilities,

  and thus authorized its officers to effectuate that assumption:

                         [Resolved] that where any liability will be assumed by
                         Chargeurs, the President and Secretary of the Corporation
                         be, and each of them hereby is, authorized to execute and
                         deliver such documents and take such other action as they
                         may deem necessary or proper in order to effectuate the
                         assumption by Chargeurs of such liability;

  Id. at CHGR_000197.

         8.      UPDW also transferred to Chargeurs all of its assets, including shares in its

  subsidiaries and a $4.2 million promissory note. Id.; see also Ex. 12 (6-18-18 Ltr. from Brendel

  to Fajardo) at 6. UPDW’s minutes set out and adopted a Plan of Liquidation and Dissolution. See

  Ex. 13, (12-22-82 UPDW Meeting Minutes) at CHGR_000197.

         9.      United PA’s authorized its officers to effectuate UPDW’s assumption of its

  liabilities, which would in turn be assumed by Chargeurs. See Ex. 14 (12-22-82 United PA

  Meeting Minutes) at CHGR_000369-70. And again, like UPDW, United PA’s minutes set out and

  adopted a Plan of Liquidation and Dissolution. See id.




                                                   2
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 4 of 8 PageID: 20611



         10.     At least the board minutes of Chargeurs, UPDW, and United PA effectuate the

  dissolution of UPDW and United PA, and the assumption by Chargeurs of UPDW and United’s

  liabilities. Ex. 11 (12-22-82 Chargeurs Meeting Minutes) at CH_000307-08; Ex. 13 (12-22-82

  UPDW Meeting Minutes) at CHGR_000196-97; Ex. 14 (12-22-82 United PA Meeting Minutes)

  at CHGR_000369-70. The Plan of Liquidation and Dissolution of UPDW is in the Minutes of

  Special Meeting of the Board of Directors of UPDW, Inc. dated December 22, 1982. See Ex. 13

  (12-22-82 UPDW Minutes) at CHGR_000196-97. The Plan of Liquidation and Dissolution of

  United PA is in the Minutes of Special Meeting of the Board of Directors of United Piece Dye

  Works, Inc. dated December 24, 1982. See Ex. 14 (12-22-82 United PA Meeting Minutes) at

  CHGR_000369-70. Chargeurs wrote in certified submission to EPA that “The Plan of Liquidation

  and Dissolution of UPDW (the ‘Plan’) is contained in the ‘Minutes of Special Meeting of the Board

  of Directors of UPDW, Inc. dated December 22, 1982,’” and proceeded to quote from the Plan of

  Liquidation set out in UPDW’s meeting minutes. Ex. 12 (06-08-18 Ltr. from Brendel to Yeh) at

  3-4.

         11.      As confirmed in discovery and by Chargeurs’ corporate representative, apart from

  these minutes, there were no other corporate documents relating to the liabilities assumed by

  Chargeurs from UPDW. See Ex. 1 (Doldan Depo. Tr.) at 69-70, 72, 123:9-13, 127:15-128:19; Ex.

  15 (summary of Chargeurs’ production).

         12.     UPDW did not separately settle or transfer their environmental liabilities to any

  entity other than Chargeurs. There was no schedule of liabilities that were paid or provided for by

  UPDW. See Ex. 1 (Doldan Depo. Tr.) at 81-82 and 99:18-21; Ex. 15 (summary of Chargeurs’

  production). There were no documents showing that any liabilities of UPDW were paid or

  otherwise provided for by UPDW. See Ex. 1 (Doldan Depo Tr.) at 135:7-11; Ex. 15 (summary of




                                                  3
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 5 of 8 PageID: 20612



  Chargeurs’ production). There were no documents showing that any other entity assumed

  UPDW’s liabilities; that UPDW transferred its liabilities to any other entity; or that UPDW settled

  such liabilities. See Ex. 1 (Doldan Depo Tr.) at 123:14-25, 135:7-11, 136:7-19.

         13.     On or around September 11, 2006, EPA sent Chargeurs a General Notice Letter,

  alleging that United had released hazardous substances into Diamond Alkali Superfund Site, for

  which Chargeurs, as successor to United, was potentially responsible. See Ex. 16 (EPA General

  Notice Letter) at CHGR_000033.

         14.     On March 31, 2016, EPA notified Chargeurs that it had commenced negotiations

  for the design of a remedy for the lower 8.3 miles of the Passaic River, sometimes referred to as

  Operable Unit 2 or OU2. See Ex. 17 (EPA Notice re: Potential Liability) at CHGR_000131. EPA

  continued to correspond with Chargeurs as a PRP for OU2, so that Chargeurs could be involved

  in implementing the remedy EPA selected.         See, e.g., Ex. 18 (EPA Notice re: Cash Out

  Settlements) at CHGR_000104; Ex. 19 (EPA Notice re: Passaic Conference Call) at

  CHGR_00058; Ex. 20 (EPA Notice re: Passaic Allocation) at CHGR_000036.

         15.     In 2017, Chargeurs began to urge EPA to drop its claim that Chargeurs was a PRP,

  arguing that it was not a successor to UPDW. See Ex. 21 (1-10-18 email from Brendel to Fajardo)

  at CHGR_000018. Around April 2018, EPA requested information from Chargeurs regarding the

  corporate succession of its former subsidiaries. See Ex. 22 (4-12-13 EPA Request for Information

  to Chargeurs) at CHGR_000174. On June 18, 2018, Chargeurs answered a request for information

  from EPA. Mr. Doldan, Secretary of Chargeurs, certified the submission to EPA, stating under

  penalty of law that he personally examined and was familiar with the information and all

  documents submitted to EPA. See Ex. 1, (Doldan Depo Tr.) 104:9-17, Ex. 12 (6-18-18 Ltr. from

  Brendel to Yeh). In the certified responses, Chargeurs stated that it had assumed its subsidiaries’




                                                  4
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 6 of 8 PageID: 20613



  liabilities, but that this assumption was not broad enough to include CERCLA liability. See Ex.

  23 (Brendel Ltr. to Yeh) at 5-6. Specifically, Mr. Doldan certified to EPA as “true, accurate, and

  complete” the statements that “Chargeurs, Inc. did not assume any unknown and future alleged

  liability of UPDW with respect to the Diamond Alkali Site” and that the assumption of liability

  was “neither specific enough to include CERCLA liability nor general enough to include any and

  all environmental liability.” Id. at 5, 6, 10.

          16.     In response to Chargeurs’ certified submission that it did not assume the CERCLA

  liability of UPDW, EPA advised Chargeurs by email that EPA no longer considered Chargeurs to

  be a PRP at the Diamond Alkali Superfund Site. See Ex. 24 (7-24-18 email from Flanagan to

  Brendel) at CHGR_000030.

          17.     Mr. Doldan certified to EPA as “true, accurate, and complete” the statements that

  “Chargeurs, Inc. did not assume any unknown and future alleged liability of UPDW with respect

  to the Diamond Alkali Site” and that the assumption of liability was “neither specific enough to

  include CERCLA liability nor general enough to include any and all environmental liability.” See

  Ex. 23 (6-18-18 Brendel Ltr. to Yeh, Ex. 8) at 5-6. But at his deposition, Mr. Doldan confirmed

  he did not know one way or the other whether Chargeurs actually assumed any liabilities of its

  former subsidiary UPDW. See Ex. 1 (Doldan Depo. Tr.) 57:19-22, 67:12-68:16, 76:7-21, 78:8-

  17, 118:19-22, 122:16-19.

          18.     Doldan was born in 1973 in Argentina and was a child when the relevant

  transactions occurred. See id. at 8:24-9:7, 17:22-18:2, 18:17-24, 26:9-13. Doldan had no personal

  knowledge of the relevant transactions and had no involvement in the operations of United or the

  transactions leading to its dissolution. See id. Doldan did not review the submission to EPA for




                                                   5
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 7 of 8 PageID: 20614



  factual accuracy and made no corrections or adjustments to them; his review of the EPA

  submission took approximately one hour. Id. at 20:23-21:6, 107:5-19.

         19.    Chargeurs’ corporate representative did not know whether Chargeurs retained any

  of UPDW’s management personnel after dissolution; did not know whether Chargeurs retained

  any of UPDW’s physical locations after its dissolution; and did not know whether Chargeurs

  retained or continued any of the operations of UPDW after its dissolution. See Ex. 1 (Doldan Depo

  Tr.) at 165:8-14, 169:16-19, 170:10-17, 171:5-17, 127:9-12.


  Dated: January 22, 2020                             Respectfully submitted,

                                                      ARCHER & GREINER, P.C.

                                              By:       /s/ John J. McDermott
                                                      John J. McDermott, Esq.
                                                      (jmcdermott@archerlaw.com)
                                                      Charles J. Dennen, Esq.
                                                      Lauren E. Krohn, Esq.
                                                      One Centennial Square
                                                      Haddonfield, NJ 08033
                                                      Tel: (856) 795-2121
                                                      Fax: (856) 795-0574

                                                      GIBBS & BRUNS, LLP
                                                      Kathy D. Patrick, Esq.
                                                      (kpatrick@gibbsbruns.com)
                                                      Anthony N. Kaim, Esq.
                                                      Katherine H. Kunz, Esq.
                                                      Jorge M. Gutierrez, Esq.
                                                      Marshal J. Hoda, Esq.
                                                      1100 Louisiana, Suite 5300
                                                      Houston, TX 77002
                                                      Tel: (713) 650-8805
                                                      Fax: (713) 750-0903

                                                      LANGSAM STEVENS SILVER &
                                                      HOLLAENDER, LLP
                                                      Larry D. Silver, Esq.
                                                      (lsilver@lssh-law.com)
                                                      David E. Romine, Esq.



                                                 6
Case 2:18-cv-11273-MCA-JAD Document 921-3 Filed 01/22/20 Page 8 of 8 PageID: 20615



                                            1818 Market Street, Suite 2610
                                            Philadelphia, PA 19103
                                            Tel: (215) 732-3255
                                            Fax: (215) 732-3260

                                            GREENBERG GLUSKER FIELDS
                                            CLAMAN & MACHTINGER LLP
                                            Peter A. Nyquist, Esq.
                                            (pnyquist@ggfirm.com)
                                            Noah Perch-Ahern, Esq.
                                            Sherry E. Jackman, Esq.
                                            1900 Avenue of the Stars, 21st Floor
                                            Los Angeles, CA 90067
                                            Tel: (310) 553-3610
                                            Fax: (310) 553-0687

                                            Attorneys for Plaintiff
                                            Occidental Chemical Corporation




                                        7
